TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00678-CV


In re Wanda F. Look, as Trustee of the Dwight Look Revocable Trust and as Independent
Executor of the Estate of Dwight Look, Deceased




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
 
		Relator Wanda F. Look, as Trustee of the Dwight Look Revocable Trust and as
Independent Executor of the Estate of Dwight Look, and real party in interest Linda Look have filed
a Joint Emergency Motion for Limited Lifting of Stay Order.  They ask this Court to lift its
November 10, 2005 stay order to enable them to dismiss claims between them.  We grant the motion.
		This Court hereby lifts its November 10, 2005 stay order in part for the sole purpose
of allowing the dismissal of all claims between Linda Look and Wanda Look in the trial court
proceedings and in this Court.
		Ordered February 2, 2007.
  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop